IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                    No. 95-10554 & No. 95-10557
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TODD ALAN ARNOLD,

                                      Defendant-Appellant.

                     ********************

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

STEPHEN GREGG ECHOLS,

                                       Defendant-Appellant.

                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Northern District of Texas
                    USDC No. 4:95-CR-001-A-(2)
                    USDC No. 4:95-CR-001-A-(3)
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Todd Alan Arnold and Stephen Gregg Echols appeal their

sentences following their guilty-plea convictions for conspiracy

to commit mail fraud, wire fraud, bank fraud, and money

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                      No. 95-10554 & 95-10557
                                -2-

laundering; and for mail fraud, for their role in a telemarketing

scheme.   They argue that the district court erred in grouping the

money-laundering and fraud counts under U.S.S.G. § 3D1.2 because

the counts did not involve the same victims.

     Appellants did not raise the issue in the district court; we

therefore review only for plain error.   See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc), cert.

denied, 115 S. Ct. 1266 (1995).   We have reviewed the record, the

arguments, and the district court's decision to group the counts,

and find no error, plain or otherwise.   See United States v.

Leonard, 61 F.3d 1181, 1185-86 & n.5 (5th Cir. 1995).

     AFFIRMED.